LOGO [g17221img001.jpg]

EXHIBIT 10.20

ANEX TO

EMPLOYMENT AGREEMENT

THIS ANEX TO EMPLOYMENT AGREEMENT (“Agreement”) dated January 17, 2005 is
entered into as of January 1, 2006, by and between Central European Distribution
Corporation, Inc., a Delaware corporation (the “Company”), and Chris Biedermann
(the “Officer”).

 

1. Base salary.

The Officer shall be paid an annual base salary (the “Base Salary”) by the
Company in the amount of $70,000 gross per annum from January 1, 2006 thru
December 31, 2006 by the Company and $25,000 gross per annum base salary by the
Subsidiary as well as $25,000 gross per annum Management Board Fee for
Subsidiary.

As of January 1, 2007 thru December 31, 2007 the Officer shall be paid base
salary in the amount of $80,000 gross per annum and $25,000 gross base salary
per annum by the Subsidiary as well as $25,000 gross per annum as Management
Board Fee for Subsidiary. All other points of “Agreement” remain unchanged.

IN WITNESS WHEREOF, the undersigned have duly executed this annex to Agreement,
or have caused this annex to Agreement to be duly executed on their behalf, as
of the day and year first hereinabove written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:   /s/ William V. Carey

Name:

 

William V. Carey

Title:

 

Chairman

  /s/ Chris Biedermann

Name:

 

Chris Biedermann

Title:

 

Officer